Title: To James Madison from Ambrose Coleman, 15 October 1801
From: Coleman, Ambrose
To: Madison, James


Dear SirOctober 15th. 1801
I hope you will excuse my Assurance in Troubling you with these lines But necessity will compel a person to do that he is ashamed of. I do inform you there was a store kept at our Courthouse before the war and when the British Merchts. were ordered out of this state or take the oat[h] to Join use; the Merchant Made himself very busy Amongst his Customers and took every bond he could get, and then took his books & papers and carried them all to Scotland and they were never hern of till this Summer and then every bond Sued without the Least Notice I was indebted £8.17:9 and Never heard the least sentence of it till the Sheriff Came to my house with a Writ. I have been twice at Fredericksburg with Tobo. each time with a desire to discharge the bond but could hear nothing only as a bove—we have had a poor Crop year with us and I am not Able to discharge it without selling something that I can Illey spare I got the best Advise I could get and to save Expence I confessed Judgment Staying Till our March Court on paying Seventeen Years Interest—which is very hard on me as I was both willing and Able to discharge it but could get no one to Receive it and now both my wife & Self are Quite Cripples and one Not Able to help the other as Mr. Camp can i[n]form you. The grate favour I have to beg of you if you please to be so much my friend as to inform my Brother by a line how my wife and self is and that I would be very thankfull for his Assistance in discharging this Unexpected debt. My brother has been so good as to Assist me these Many Years past by the Assistance of my good & Great deceast frie[n]d your Dear parent and would Again was he as Usial, I have Never hearn one Sentance from my Brother since his death—therefore it Imboldens me to beg this great favour of you to inform him how we are & how thankfull I should be for his favours—as I am Sertain no man Now on earth could prevail on him so soon as yourself—my wife Join me With our greatest Respect to you & your Lady & do Remain Dr. Sir your Affectionate & Sincear well wisher till death—
Ambrose Coleman
NB. My brother if he pleases may have Opertunities by the way of the Assembly. I am afraid I shall be Oblige to sell a Negro & it will All but Ruen me for that small debt.
 

   RC (DLC). Cover marked by Coleman, “Hond. by Mr. Camp.” Docketed by JM.


   Members of the Coleman family were scattered throughout Orange and Caroline counties and had long had contacts with the Madisons. In 1732 a James Coleman was named a legatee in the will of Ambrose Madison, while Orange County resident James Coleman had handled some financial affairs for JM’s father in 1786. Daniel Coleman, probably the brother mentioned here, served as Caroline County representative in the Virginia House of Delegates from 1800 to 1815 (Wingfield, History of Caroline County, Virginia, pp. 417–18; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 10:447; Swem and Williams, RegisterEarl G. Swem and John W. Williams, eds., A Register of the General Assembly of Virginia, 1776–1918, and of the Constitutional Conventions (Richmond, 1918)., pp. 55, 266).


   Ambrose Coleman’s southern Orange County plantation had served as a landmark in the 1761 clarification of the boundary line between Albemarle and Louisa counties (William Waller Hening, ed., The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619 [13 vols.; Richmond and Philadelphia, 1819–23], 7:420).

